Savage, J.
Action to recover for pauper supplies. The only question in controversy between the parties is whether the notice which described the persons relieved as “the children of Alden B. Partridge,” and in no other way, is sufficiently definite. It is *142admitted that the children supplied and referred to in the notice were all of the children of Alden B. Partridge, were minors, and were living Avith their mother in Thomaston when the supplies Avere furnished and the notices given.
The statute provides that overseers, “shall send a Avritten notice, signed by one or more of them, stating the facts respecting a person chargeable in their toAvn, to the overseers of the toAvn where his settlement is alleged to be, requesting them to remove him, which they may do.” R. S. (1883), c. 24, § 37. The statute does not in any place prescribe Avliat facts are required to.be stated, but AA'ere the statute uoav to be construed for the first time, it would certainly seem that among the facts to be stated are those Avhich shall serve to identify the persons relieved, in order that the overseers to whom the notice is given may comply with the request, come to tlie town, take the persons relieved — all of them and no more — and remove them. And the notice itself should be sufficiently definite to enable this to be done, without outside investigation. Not that the overseers may not be obliged to ascertain by inquiry Avho are the individuals described in the notice, but the description must sufficiently describe the individuals, so that their identity may be thus ascertained. Holden v. Glenburn, 63 Maine, 580.
The statute relating to pauper notices has been several times construed by this court. In Bangor v. Deer Isle, 1 Maine, 329, it was held that a notice stating that “S., his wife, and several of their children” had become- chargeable, was not good as to the children. In that case the court seemed to rely upon Embden v. Augusta, 12 Mass. 306, and Shutesbury v. Oxford, 16 Mass. 102, cases in which the word “family” had been held to be too general and indefinite, and declined to make any distinction between “family” and “children.” The court also cited Ware v. Stanhead-Mount-Fichel, 2 Salk. 488, Avhere it was decided that an order to remove H. with his wife and children Avas bad; and Comyn’s Digest, Justice of the Peace, B. in Avhich it is stated that an order of removal is bad if it does not state the ages of the children. In Bangor v. Deer Isle, the court declared that the notice should “state the names of the persons chargeable, or otherwise so describe them, that the overseers may certainly know *143whom to remove.” It should be observed, however, that the notice in that case stated that “several of their children” were chargeable. It did not purport to cover all of the children, nor state how many or which were chargeable. It was thus clearly indefinite.
In Dover v. Paris, 5 Maine, 430, the notice was of “one John Stetson and family.” The evidence showed that a son of John Stetson was the person relieved. The court held the notice bad, upon the authority of Embden v. Augusta and Bangor v. Deer Isle.
In Sanford v. Lebanon, 31 Maine, 124, the notice stated that “the wife and children of Ivory Herson” had become chargeable, and court and counsel seemed to have assumed, without discussion, that the notice was bad as to the children. It appeared, however, that only a part of the children were in the plaintiff town or had become chargeable there.
The next and last case in this State is Woodstock v. Bethel, 66 Maine, 569. The notice was that “Mrs. Arabella Estes and her five children” had fallen into distress. The children were not named, nor described as minors. The court after referring to the earlier cases in Maine and Massachusetts said, “These cases have been modified by subsequent decisions,” and held the notice good. So in Orange v. Sudbury, 10 Pick. 22, the notice was that “A. E., and wife and three children” were chargeable; in Lynn v. Newburyport, 5 Allen, 545, it was “Mrs. A. B. and three children” had applied for relief; and in Burlington v. Essex, 19 Vt. 91, the order of removal was of a pauper, his wife, “and four children.” These cases are all cited in Woodstock v. Bethel, supra, and in each of them the description of the children was held to be sufficiently definite. In each of these cases the number of the children was stated, and stated correctly.
On the other hand, in Walpole v. Hopkinton, 4 Pick. 358, a notice that “E. S. and her three children” have become chargeable was held bad for uncertainty, she having four children. The court said “it would not be possible for the defendant to know which of them were the subjects of the request” for removal. In New Boston v. Dumbarton, 12 N. H. 409, the notice was that “Nancy Towne and her four minor children” were paupers. She had other minor children. The court held the notice bad, saying, “The names of the *144children should have been given, or otherwise particularly described, so that it might appear which of her minor children had been relieved.”
It is to be noted that in every case where the word “children” in a notice, without names or other particular description, has been held sufficient, the number of the children has been correctly given, and in each case, they were all of the children. In such cases, the overseers would know how many persons were chargeable, and how many were to be removed.
But the plaintiff here argues that the expression “the children” in this notice means impliedly all the children, (though it did not in fact in Sanford v. Lebanon, supra,) and that a notice stating that “all the children” are chargeable is equally valid with one which states correctly the number of the children. And it is said that the notice was true, because all of the children of Partridge were the subjects of relief. '
We are unable to agree with the contention of the plaintiff. It goes farther than any case has yet gone. There is a- wide difference between “all the children,” and a certain number of children. One is indefinite, and the other is definite. A notice in the latter case discloses the number of persons who have been relieved, and who are to be removed, and in the former, it does not. How shall overseers seeking to comply with the request of- this notice know, from anything in the notice contained, when they have fully complied .with it, and have got all the children? Or if they choose to defend, how shall they know how many’paupers are sought to be charged to their town, and instances of relief to how many paupers, they must be prepared to meet? They are at least entitled to be informed of the number of persons affected, iu- order that they may investigate the situation of each person by itself, if they choose.
We think this notice is insufficient.'

Judgment for the defendant.